 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-CR-00238-DAD-BAM

12                                 Plaintiff,           STIPULATION BETWEEN THE UNITED STATES
                                                        AND DEFENDANT REGARDING PRODUCTION
13                                                      AND REVIEW OF PROTECTED INFORMATION
                                                        AND PROTECTIVE ORDER AND
14                          v.                          CERTIFICATION

15
                                                        Ctrm:           5
16   DARNELL EDWARDS,
                                                        Hon.             Dale A. Drozd
17                                 Defendant.

18
19

20          This case involves charges related to the sex trafficking of minors. The discovery in this case
21 contains private personal information regarding third parties (both adults and minors), including but not

22 limited to their names, dates of birth, physical descriptions, telephone numbers and/or residential

23 addresses (protected information). The case also involves images that might constitute depictions of a

24 minor engaged in sexually explicit conduct that the government is not authorized to reproduce and the

25 defense is not legally entitled to possess.
26

27

28                                                       1
 1          As a result, defendant DARNELL EDWARDS, by and through his counsel of record, Dan

 2 Harralson (defense counsel), and the United States of America, by and through Assistant United States

 3 Attorney David Gappa, agree as follows:

 4          1.      This court may enter a protective order under Rule 16(d) of the Federal Rules of Criminal

 5 Procedure, and the court’s general supervisory authority.

 6          2.      The protective order should cover all discovery provided to or made available to defense

 7 counsel as part of discovery in this case including digital evidence and contraband.

 8          3.      The Federal Bureau of Investigation (FBI) and/or Department of Homeland Security

 9 Investigations (HSI) shall make a duplicate copy of any storage media containing contraband available

10 for defense analysis. The defendant shall be responsible for providing the drive(s) onto which evidence

11 is copied.

12          4.      The duplicate copy of the digital evidence shall be made available for defense counsel, Dan

13 Harralson, for the purpose of preparing for the defense of the above-entitled action. The digital evidence

14 shall not be viewed by any other person unless defense counsel is present and the viewing is necessary to

15 prepare for defendant=s defense.

16          5.      Defense counsel shall not remove any hard drive(s) or other storage media from the FBI or

17 HSI office.

18          6.      With the exception of materials which would be considered child pornography under

19 federal law (including visual depictions and data capable of conversion into a visual depiction), the

20 defense may download and remove files or portions of files, provided the forensic integrity of the

21 electronic device(s) is not altered. The defense will certify in writing (using the attached certification),

22 that s/he has not taken any material which would be considered child pornography, or data capable of

23 being converted into child pornography (under federal law), and that s/he has not caused any child

24 pornography to be sent from the FBI or HSI premises by any means including any electronic transfer of

25 files.
26          ///

27          ///

28                                                        2
 1          7.      Except when a defense expert, if one is used, fails to provide this certification, no

 2 government agent, or any person connected with the government, will examine or acquire in any fashion

 3 any of the items used by the expert in order to conduct the defense analysis. Should a defense expert fail

 4 to certify that the expert has not copied or removed child pornography, or data capable of being

 5 converted into child pornography, government agents may then inspect or examine the materials in order

 6 to ensure that prohibited child pornography has not been removed.

 7          8.      When the defense indicates that it is finished with its review of the copy of any storage

 8 device(s) the device(s) shall be "wiped" clean.
 9          9.      Any disputes regarding the above or problems implementing this order shall be brought

10 to the attention of the court through representative counsel after first consulting opposing counsel.

11 By signing this stipulation and protective order, defense counsel agrees not to share any documents that

12 contain protected information with anyone other than defense counsel’s attorneys, designated defense

13 investigators, designated defense experts, and support staff. Defense counsel may permit the defendant

14 to view unredacted documents in the presence of his attorney(s), defense investigators, and/or support

15 staff. The parties agree that defense counsel, defense investigators, and support staff shall not allow the

16 defendant to copy protected information contained in the discovery. The parties agree that defense

17 counsel, defense investigators, and support staff may provide the defendant with copies of documents, if

18 any, from which protected information has first been redacted.
19          10.     The discovery and information therein may be used only in connection with the litigation

20 of this case and for no other purpose. The discovery is now and will forever remain the property of the

21 United States of America (the government). Defense counsel will return the discovery to the government

22 or certify that it has been shredded at the conclusion of the case.

23          11.     Defense counsel will store the discovery in a secure place and will use reasonable care to

24 ensure that it is not disclosed to third persons in violation of this agreement.

25          12.     Defense counsel shall be responsible for advising the defendant, employees, and other

26 members of the defense team, and defense witnesses of the contents of this stipulation and order.

27

28                                                        3
 1         13.     In the event that defendant substitutes counsel, undersigned defense counsel agrees to

 2 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this order.

 4
     Dated: November 18, 2019                          By: /s/ Dan Harralson
 5                                                     Dan Harralson
                                                       Attorney for defendant
 6                                                     DARNELL EDWARDS

 7
     Dated: November 16, 2019                          McGREGOR W. SCOTT
 8                                                     United States Attorney

 9
                                                       By: /s/ David Gappa
10                                                     David Gappa
                                                       Assistant U.S. Attorney
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                    4
 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,                         Case No: 1:19-CR-00238-DAD-BAM

 9                                Plaintiff,           ORDER ON STIPULATION BETWEEN THE
                                                       UNITED STATES AND DEFENDANT
10                                                     REGARDING PRODUCTION AND REVIEW OF
                                                       PROTECTED INFORMATION AND
11                         v.                          CERTIFICATION

12
                                                       Ctrm:            8
13   DARNELL EDWARDS,
                                                       Hon.             Barbara A. McAuliffe
14                                Defendant.

15

16

17

18                                                      ORDER

19          IT IS HEREBY ORDERED AS FOLLOWS:

20          1.     The Federal Bureau of Investigation shall make a duplicate copy of any electronic storage

21 media available for defense analysis. The defendant shall be responsible for providing the drive(s) onto

22 which evidence is copied.

23          2.     The duplicate copy of the digital evidence shall be made available for defense counsel, Dan

24 Harralson, and any proposed expert that the defense might retain for the purpose of preparing for the

25 defense of the above-entitled action. The digital evidence shall not be viewed by any other person unless
26 defense counsel is present and the viewing is necessary to prepare for defendant=s defense.

27

28                                                      5
 1          3.      Should an expert be retained, the expert will be permitted to bring whatever equipment,

 2 books, or records he or she believes is necessary to conduct the examination;

 3          4.      Neither the defense expert nor defense attorney shall remove any electronic device or

 4 storage media from the FBI or HSI office.

 5          5.      With the exception of materials which would be considered child pornography under

 6 federal law (including visual depictions and data capable of conversion into a visual depiction), the

 7 defense may download and remove files or portions of files, provided the forensic integrity of the

 8 device(s) is not altered. The expert will certify in writing (using the attached certification), that s/he has
 9 not taken any material which would be considered child pornography, or data capable of being

10 converted into child pornography (under federal law), and that s/he has not caused any child

11 pornography to be sent from the FBI or HSI premises by any means including any electronic transfer of

12 files.

13          6.      Except when a defense expert fails to provide this certification, no government agent, or

14 any person connected with the government, will examine or acquire in any fashion any of the items used

15 by the expert in order to conduct the defense analysis. Should a defense expert fail to certify that the

16 expert has not copied or removed child pornography, or data capable of being converted into child

17 pornography, government agents may then inspect or examine the materials in order to ensure that

18 prohibited child pornography has not been removed.
19          7.      When the defense indicates that it is finished with its review of the copy of the hard

20 drive(s), the drive(s) or other storage devices shall be "wiped" clean.

21          8.      Any disputes regarding the above or problems implementing this order shall be brought

22 to the attention of the court through representative counsel after first consulting opposing counsel.

23
     IT IS SO ORDERED.
24

25      Dated:     November 20, 2019                           /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28                                                        6
